Exhibit 10.24(a)

FIRST AMENDMENT

TO THE

AVIS RENT A CAR SYSTEM, LLC PENSION PLAN

*   *   *   *   *   *

THIS AMENDMENT is made this 18th day of December, 2012, to the Avis Rent A Car
System, LLC Pension Plan (hereinafter called the “Plan”), as amended and
restated effective January 1, 2010.

WHEREAS, Avis Rent A Car System, LLC (hereinafter called the “Company”)
maintains the Plan for the benefit of the Company’s employees who are eligible
to participate therein;

WHEREAS, the Company wishes to amend the Plan to comply with Section 436 of the
Internal Revenue Code and the Treasury Regulations thereunder by adopting the
language of the sample plan amendment supplied by the Internal Revenue Service
in Notice 2011-96; and

WHEREAS, pursuant to Section 12.1, the Company may amend the Plan at any time.

NOW, THEREFORE BE IT:

RESOLVED that, effective for plan years beginning after December 1, 2007, the
Plan shall be hereby amended by adding a new Section 15.7, as follows:

15.7 Limitations Required under Section 436 of the Code. The provisions of this
Section 15.7 shall apply only to the extent required by Section 436 of the Code
and Treasury Regulations issued thereunder.

15.7.1 Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 15.7.1(ii) below) but
is not less than 60 percent, then the limitations set forth in this
Section 15.7.1 apply.

(i) 50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefit that includes a prohibited payment with an annuity starting date on
or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment,
unless the present value of the portion of the benefit that is being paid in a
prohibited payment does not exceed the lesser of:

(a) 50 percent of the present value of the benefit payable in the optional form
of benefit that includes the prohibited payment; or



--------------------------------------------------------------------------------

(b) 100 percent of the PBGC maximum benefit guarantee amount (as defined in
Section 1.436-1(d)(3)(iii)(C) of the Treasury Regulations).

The limitation set forth in this Section 15.7.1(i) does not apply to any payment
of a benefit which under Section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant. If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
to a Participant as of the annuity starting date because of the application of
the requirements of this Section 15.7.1(i), the Participant is permitted to
elect to bifurcate the benefit into unrestricted and restricted portions (as
described in Section 1.436-1(d)(3)(iii)(D) of the Treasury Regulations). The
Participant may also elect any other optional form of benefit otherwise
available under the Plan at that annuity starting date that would satisfy the 50
percent/PBGC maximum benefit guarantee amount limitation described in this
Section 15.7.1(i), or may elect to defer the benefit in accordance with any
general right to defer commencement of benefits under the Plan.

(ii) Plan Amendments Increasing Liability for Benefits. No amendment to the Plan
that has the effect of increasing liabilities of the Plan by reason of increases
in benefits, establishment of new benefits, changing the rate of benefit
accrual, or changing the rate at which benefits become nonforfeitable shall take
effect in a Plan Year if the adjusted funding target attainment percentage for
the Plan Year is:

(a) Less than 80 percent; or

(b) 80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.

The limitation set forth in this Section 15.7.1(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.

15.7.2 Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of the
Plan, if the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 60 percent (or would be less than 60 percent to the extent
described in Section 15.7.2(ii) below), then the limitations in this
Section 15.7.2 apply.

(i) Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant is not permitted to elect, and the Plan
shall not pay, a single sum payment or other optional form of benefit that
includes a prohibited payment with an annuity starting date on or after the
applicable section 436 measurement date, and the Plan shall not make any payment
for the purchase of an irrevocable commitment from an insurer to pay benefits or
any other payment or transfer that is a prohibited payment. The limitation set
forth in this Section 15.7.2(i) does not apply to any payment of a benefit which
under Section 411(a)(11) of the Code may be immediately distributed without the
consent of the Participant.

 

2



--------------------------------------------------------------------------------

(ii) Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

(a) Less than 60 percent; or

(b) 60 percent or more, but would be less than 60 percent if the adjusted
funding target attainment percentage were redetermined applying an actuarial
assumption that the likelihood of occurrence of the unpredictable contingent
event during the Plan Year is 100 percent.

(iii) Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of
the applicable section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Section 15.7.2(iii), then the Plan
is not permitted to be amended in a manner that would increase the liabilities
of the Plan by reason of an increase in benefits or establishment of new
benefits.

15.7.3 Limitations Applicable If the Plan Sponsor Is In Bankruptcy.
Notwithstanding any other provisions of the Plan, a Participant is not permitted
to elect, and the Plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an annuity starting date
that occurs during any period in which the Plan sponsor is a debtor in a case
under title 11, United States Code, or similar Federal or State law, except for
payments made within a Plan Year with an annuity starting date that occurs on or
after the date on which the Plan’s enrolled actuary certifies that the Plan’s
adjusted funding target attainment percentage for that Plan Year is not less
than 100 percent. In addition, during such period in which the Plan sponsor is a
debtor, the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, except for payments that occur on a date within a Plan
Year that is on or after the date on which the Plan’s enrolled actuary certifies
that the Plan’s adjusted funding target attainment percentage for that Plan Year
is not less than 100 percent. The limitation set forth in this Section 15.7.3
does not apply to any payment of a benefit which under Section 411(a)(11) of the
Code may be immediately distributed without the consent of the Participant.

15.7.4 Provisions Applicable After Limitations Cease to Apply.

(i) Resumption of Prohibited Payments. If a limitation on prohibited payments
under Section 15.7.1(i), Section 15.7.2(i), or Section 15.7.3 applied to the
Plan as of a section 436 measurement date, but that limit no longer applies to
the Plan as of a later section 436 measurement date, then that limitation does
not apply to benefits with annuity starting dates that are on or after that
later section 436 measurement date.

(ii) Resumption of Benefit Accruals. If a limitation on benefit accruals under
Section 15.7.2(iii) applied to the Plan as of a section 436 measurement date,
but that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on Service on or
after that later section 436 measurement date, except as otherwise provided
under

 

3



--------------------------------------------------------------------------------

the Plan. The Plan shall comply with the rules relating to partial years of
participation and the prohibition on double proration under Department of Labor
Regulation Sections 2530.204-2(c) and (d).

(iii) Shutdown and Other Unpredictable Contingent Event Benefits. If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of
Section 15.7.2(ii), but is permitted to be paid later in the same Plan Year (as
a result of additional contributions or pursuant to the enrolled actuary’s
certification of the adjusted funding target attainment percentage for the Plan
Year that meets the requirements of Section 1.436-1(g)(5)(ii)(B) of the Treasury
Regulations), then that unpredictable contingent event benefit shall be paid,
retroactive to the period that benefit would have been payable under the terms
of the Plan (determined without regard to Section 15.7.2(ii)). If the
unpredictable contingent event benefit does not become payable during the Plan
Year in accordance with the preceding sentence, then the Plan is treated as if
it does not provide for that benefit.

(iv) Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment
does not take effect as of the effective date of the amendment because of the
limitation of Section 15.7.1(ii) or Section 15.7.2(iii), but is permitted to
take effect later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary’s certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Section 1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan
amendment must automatically take effect as of the first day of the Plan Year
(or, if later, the original effective date of the amendment). If the Plan
amendment cannot take effect during the same Plan Year, then it shall be treated
as if it were never adopted, unless the Plan amendment provides otherwise.

15.7.5 Notice Requirement. See Section 101(j) of ERISA for rules requiring the
plan administrator of a single employer defined benefit pension plan to provide
a written notice to Participants within 30 days after certain specified dates if
the Plan has become subject to a limitation described in Section 15.7.1(i),
Section 15.7.2, or Section 15.7.3.

15.7.6 Methods to Avoid or Terminate Benefit Limitations. See Sections
436(b)(2), (c)(2), (e)(2), and (f) of the Code and Section 1.436-1(f) of the
Treasury Regulations for rules relating to employer contributions and other
methods to avoid or terminate the application of the limitations set forth in
Sections 15.7.1 through 15.7.3 for a Plan Year. In general, the methods a plan
sponsor may use to avoid or terminate one or more of the benefit limitations
under Sections 15.7.1 through 15.7.3 for a Plan Year include employer
contributions and elections to increase the amount of plan assets which are
taken into account in determining the adjusted funding target attainment
percentage, making an employer contribution that is specifically designated as a
current year contribution that is made to avoid or terminate application of
certain of the benefit limitations, or providing security to the Plan.

15.7.7 Special Rules.

(i) Rules of Operation for Periods Prior to and After Certification of Plan’s
Adjusted Funding Target Attainment Percentage.

 

4



--------------------------------------------------------------------------------

(a) In General. Section 436(h) of the Code and Section 1.436-1(h) of the
Treasury Regulations set forth a series of presumptions that apply (1) before
the Plan’s enrolled actuary issues a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year and (2) if the Plan’s
enrolled actuary does not issue a certification of the Plan’s adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary issues a range
certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the
Treasury Regulations but does not issue a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year). For any period during which a presumption under Section 436(h) of the
Code and Section 1.436-1(h) of the Treasury Regulations applies to the Plan, the
limitations under Sections 15.7.1 through 15.7.3 are applied to the Plan as if
the adjusted funding target attainment percentage for the Plan Year were the
presumed adjusted funding target attainment percentage determined under the
rules of Section 436(h) of the Code and Sections 1.436-1(h)(1), (2), or (3) of
the Treasury Regulations. These presumptions are set forth in
Section 15.7.7(i)(b) though (d).

(b) Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under Section 15.7.1, 15.7.2, or 15.7.3 applied to the Plan on the
last day of the preceding Plan Year, then, commencing on the first day of the
current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Section 15.7.7(i)(c) or
Section 15.7.7(i)(d) applies to the Plan:

(1) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and

(2) The first day of the current Plan Year is a section 436 measurement date.

(c) Presumption of Underfunding Beginning First Day of 4th Month. If the Plan’s
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the 4th month of
the Plan Year and the Plan’s adjusted funding target attainment percentage for
the preceding Plan Year was either at least 60 percent but less than 70 percent
or at least 80 percent but less than 90 percent, or is described in
Section 1.436-1(h)(2)(ii) of the Treasury Regulations, then, commencing on the
first day of the 4th month of the current Plan Year and continuing until the
Plan’s enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the Plan for the current Plan Year, or, if earlier,
the date Section 15.7.7(i)(d) applies to the Plan:

(1) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan’s adjusted funding target
attainment percentage for the preceding Plan Year reduced by 10 percentage
points; and

(2) The first day of the 4th month of the current Plan Year is a section 436
measurement date.

 

5



--------------------------------------------------------------------------------

(d) Presumption of Underfunding On and After First Day of 10th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the
Treasury Regulations but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:

(1) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60 percent; and

(2) The first day of the 10th month of the current Plan Year is a section 436
measurement date.

(ii) New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

(a) First 5 Plan Years. The limitations in Section 15.7.1(ii),
Section 15.7.2(ii), and Section 15.7.2(iii) do not apply to a new Plan for the
first 5 Plan Years of the Plan, determined under the rules of Section 436(i) of
the Code and Section 1.436-1(a)(3)(i) of the Treasury Regulations.

(b) Plan Termination. The limitations on prohibited payments in
Section 15.7.1(i), Section 15.7.2(i), and Section 15.7.3 do not apply to
prohibited payments that are made to carry out the termination of the Plan in
accordance with applicable law. Any other limitations under this section of the
Plan do not cease to apply as a result of termination of the Plan.

(c) Exception to Limitations on Prohibited Payments Under Certain Frozen Plans.
The limitations on prohibited payments set forth in Sections 15.7.1(i),
15.7.2(i), and 15.7.3 do not apply for a Plan Year if the terms of the Plan, as
in effect for the period beginning on September 1, 2005, and continuing through
the end of the Plan Year, provide for no benefit accruals with respect to any
Participants. This Section 15.7.7(ii)(c) shall cease to apply as of the date any
benefits accrue under the Plan or the date on which a Plan amendment that
increases benefits takes effect.

(d) Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under Section 15.7.7(i) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under
Section 15.7.1(ii) and Section 15.7.2(ii) shall be based on the inclusive
presumed adjusted funding target attainment percentage for the Plan, calculated
in accordance with the rules of Section 1.436-1(g)(2)(iii) of the Treasury
Regulations.

 

6



--------------------------------------------------------------------------------

(iii) Special Rules Under PRA 2010.

(a) Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under Section 15.7.1(i) or 15.7.2(i) apply to payments
under a social security leveling option, within the meaning of
Section 436(j)(3)(C)(i) of the Code, the adjusted funding target attainment
percentage for a Plan Year shall be determined in accordance with the “Special
Rule for Certain Years” under Section 436(j)(3) of the Code and any Treasury
Regulations or other published guidance thereunder issued by the Internal
Revenue Service.

(b) Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under Section 15.7.2(iii) applies to the Plan, the adjusted
funding target attainment percentage for a Plan Year shall be determined in
accordance with the “Special Rule for Certain Years” under Section 436(j)(3) of
the Code (except as provided under section 203(b) of the Preservation of Access
to Care for Medicare Beneficiaries and Pension Relief Act of 2010, if
applicable).

(iv) Interpretation of Provisions. The limitations imposed by this section of
the Plan shall be interpreted and administered in accordance with Section 436 of
the Code and Section 1.436-1 of the Treasury Regulations.

15.7.8 Definitions. The definitions in the following Treasury Regulations apply
for purposes of Sections 15.7.1A through 15.7.7: Section 1.436-1(j)(1) defining
adjusted funding target attainment percentage; Section 1.436-1(j)(2) defining
annuity starting date; Section 1.436-1(j)(6) defining prohibited payment;
Section 1.436-1(j)(8) defining section 436 measurement date; and
Section 1.436-1(j)(9) defining an unpredictable contingent event and an
unpredictable contingent event benefit.

Participant shall include Beneficiary for the purpose of this Section 15.7 to
the extent applicable under the terms of the Plan.

15.7.9 Effective Date. The rules in Sections 15.7.1 through 15.7.2 are effective
for Plan Years beginning after December 31, 2007.”

IN WITNESS WHEREOF, and as evidence of the adoption of this First Amendment, the
Company has caused the same to be executed by a duly authorized individual this
18th day of December, 2012.

 

ATTEST:       AVIS RENT A CAR SYSTEM, LLC

/s/ Aida Aviles

      By:   

/s/ Rosalie Shoeman

 

7